IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF RESIGNATION                             No. 70190
                OF ELISE M. FULSTONE, BAR NO.
                3063.                                                          ALE
                                                                               MAY 0 9 2016
                                                                                  E IC LINDEMAN
                                                                           CLERKWESETANEMEtGOLIR
                                                                           B
                                                                               HIEF DE



                          ORDER GRANTING PETITION FOR RESIGNATIO
                               This is a joint petition by the State Bar of Nevada and
                attorney Elise M. Fulstone for her resignation from the Nevada bar.
                               SCR 98(5) provides that Nevada attorneys who are not
                actively practicing law in this state may resign from the state bar if
                certain conditions are met. The petition includes statements from state
                bar staff confirming that no disciplinary, fee dispute arbitration, or client
                security fund matters are pending against Fulstone; and that she is
                current on all membership fee payments and other financial commitments
                relating to her practice of law in this state. See SCR 98(5)(a)(1)-(2).
                               Bar counsel has recommended that the resignation be
                approved, and the Board of Governors has approved the application for
                resignation.     See SCR 98(5)(a)(2). Fulstone acknowledges that her
                resignation is irrevocable and that the state bar retains continuing
                jurisdiction with respect to matters involving a past member's conduct
                prior to resignation.      See SCR 98(5)(c)-(d). Finally, Fulstone has
                submitted an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
      OF
    NEVADA

(0) 1947A
                                                                                         - 4-12B
                              The petition satisfies the requirements of SCR 98(5).
                  Accordingly, we approve attorney Elise M. Fulstone's resignation. SCR
                  98(5)(a)(2). The petition is hereby granted.
                              It is so ORDERED.


                                                                                      TC.J.
                                                            Parraguirre


                                                                                         J.
                                                            Hardesty


                                                        C—   DtLA ( I pesj               J.
                                                            Douglas


                                                                                         J.
                                                            Cher


                                                                                         J.



                                                                                         J.
                                                            Gibbons


                                                                   Adeutcyt              J.
                                                            Pickering
                                                                          J

                  cc:   Elise M. Fulstone
                        C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                        Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A Age#4